743 So. 2d 619 (1999)
STATE of Florida, Petitioner,
v.
William SYBERS, Respondent.
No. 98-4701.
District Court of Appeal of Florida, First District.
October 20, 1999.
Robert A. Butterworth, Attorney General, and Stephen R. White, Assistant Attorney General, Tallahassee; Harry Shorstein, State Attorney, and Paul D. Johnson, Assistant State Attorney, Tampa, for Petitioner.
Harry L. Harper, Panama City, and Jerry Crawford, Des Moines, Iowa, for Respondent.
PER CURIAM.
The petitioner seeks certiorari review of a pretrial ruling precluding certain expert opinion testimony from being presented as evidence at trial. In the challenged order the court determined that this novel scientific evidence does not comport with the Frye[*] standard for admissibility, as it involves methods and processes which do not presently have general acceptance in the pertinent scientific community. Having considered the matter de novo, as required by cases such as Brim v. State, 695 So. 2d 268 (Fla.1997), we likewise conclude that the state failed to establish the necessary scientific acceptance as to some of the principles and methods on which the expert relied. To the extent that the expert's opinions are derived from principles and methods which do not have such general acceptance and thus do not satisfy Frye, the testimony may not be presented at trial. The petition for a writ of certiorari is therefore denied.
BOOTH, ALLEN and PADOVANO, JJ., CONCUR.
NOTES
[*]  Frye v. United States, 293 F. 1013 (D.C.Cir. 1923).